C. A. 4th Cir. [Certiorari granted, 454 U. S. 892.] (1) Motion of National Association for the Advancement of Colored People et al. for leave to intervene as parties respondent and for leave to participate in oral argument denied. (2) Alternative request to file a brief as amici curiae granted. (3) Motion of Laurence H. Tribe et al. for leave to file a brief as amici curiae granted. (4) Motion of Agencies of the United Church of Christ for leave to file a brief as amicus curiae granted. (5) Motion of Lawyers’ Committee for Civil Rights Under Law et al. for leave to file a supplemental brief as amici curiae granted. (6) Motion of North Carolina Association of Black Lawyers for leave to file a brief as amicus curiae granted. (7) Motion of the Solicitor General for leave to file a brief on the merits out of time granted. (8) Motion of the Solicitor General for leave to file a motion for divided argument out of time granted. (9) Motion of petitioner in No. 81-3 for an order directing respondent to act with respect to respondent’s memorandum filed January 8, 1982, denied. (10) Motions of petitioners for summary reversal denied. (11) William T. Coleman, Jr., Esquire, of Washington, D. C., a member of the Bar of this Court, is invited to brief and argue these cases as amicus curiae in support of the judgments below.